FILED
                           NOT FOR PUBLICATION                              DEC 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50390

              Plaintiff-Appellee,                D.C. No. 3:14-cr-03254-BEN

 v.                                              MEMORANDUM*

JOSE MARCOS ALONZO,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Jose Marcos Alonzo appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

importation of heroin and methamphetamine, in violation of 21 U.S.C. §§ 952 and

960. We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alonzo contends that the district court erred in denying a minor role

reduction to his base offense level under U.S.S.C. § 3B1.2(b). After Alonzo was

sentenced, the United States Sentencing Commission issued Amendment 794 (“the

Amendment”), which amended the commentary to the minor role Guideline. The

Amendment is retroactive to cases pending on direct appeal. See United States v.

Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016).

      Among other things, the Amendment added a non-exhaustive list of factors

that a court “should consider” in determining whether to apply a minor role

reduction. See U.S.S.G. § 3B1.2 cmt. n.3(C) (2015). Because we cannot

determine from the record whether the district court considered all of the now-

relevant factors, we vacate Alonzo’s sentence and remand for resentencing under

the Amendment. See Quintero-Leyva, 823 F.3d at 523-24.

      In light of this disposition, we do not reach Alonzo’s argument that his

sentence is substantively unreasonable.

      VACATED and REMANDED for resentencing.




                                          2                                   15-50390